Citation Nr: 1403356	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-19 076	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970; the Veteran died in November 2008.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied entitlement to death pension benefits due to excessive income.

In July 2012, the appellant and her son testified at a hearing before the undersigned Veterans Law Judge; the transcript is of record.


FINDING OF FACT

The appellant's annual income exceeds the maximum annual income for pension benefits.


CONCLUSION OF LAW

The basic income eligibility requirements for nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1501, 1503, 1521, 1541, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008) (eliminating the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim for claims pending before VA on or after May 30, 2008). 

Initially, the appellant's claim has been denied due to excessive income. She does not dispute the amount of her income or that it exceeds the limits for payment of pension.  Hence, this case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable to the issue of entitlement to nonservice-connected death pension benefits.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In any event, proper VCAA notice was issued to the appellant in July 2009.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim and the basis for the denial of death pension benefits.  There was a discussion of possible evidence that could substantiate the claims, including unreimbursed medical expenses.  



Entitlement to nonservice-connected death pension benefits

The surviving spouse of a Veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23; 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21.

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.

The Veteran passed away in November 2008.  In May 2009, the appellant filed a claim for death pension benefits.

From December 1, 2008 through December 1, 2011, the MAPR for a surviving spouse with no dependents was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  Since there was no cost of living increase given for 2009 or 2010, the MAPR did not change on December 1, 2009 or December 1, 2010.  Five percent of this MAPR is $397.00.  Effective December 1, 2011, the MAPR for a surviving spouse with no dependents was $8,219.  Id.  Five percent of this MAPR is $410.  Effective December 1, 2012, the MAPR for a surviving spouse with no dependents was $8,359.  Five percent of this MAPR is $417.  

In a July 2009 submission, the appellant reported $296,065.62 in cash, bank accounts, and certificates of deposit.  She reported receiving $2,083.65 monthly for the Veteran's retirement benefits, and $1,861.69 monthly for her retirement benefits.  Total dividends and interest were reported as $3,945.34.  

At the Board hearing, the appellant said that she did not dispute the income considered for pension purposes.  She testified that she received SSA benefits in the amount of $428 per month.  She clarified that the lower amount of $1,861.69 was the Veteran's retirement benefits, which she still received; and the higher amount of $2,083.65 was her retirement benefit.  She and her son testified that she was not receiving as much income as before the Veteran's death.

It is clear that the appellant's income far exceeds the MAPR during all of the periods at issue in this appeal.  

By law countable income is determined by calculating gross income, not net income, and only the expenses enumerated in the law and regulations can be deducted from reported income. 

The appellant also reported expenses related to the Veteran's death.  The costs of the Veteran's burial and final expenses paid by the appellant are deductable from her countable income.  38 C.F.R. § 3.272(h).  The appellant reported that she made three payments to a funeral home in the amount of:  $3745.17, $4192.76, and $4807.96, amounting to $12,745.89.  These burial expenses were related to the death of the Veteran and the death of her grandson.  VA paid the appellant $600 following her application for burial benefits.  As a result, assuming that half of the expenses were related to the Veteran and reducing her expenses by the amount paid by VA, deductable funeral and burial expenses total $5,772.95.  If the Board assumes that three-quarters of the expenses were related to the Veteran, deductable funeral and burial expenses total $8,659.42.

No other expenses have been reported by the appellant.

Even reducing the appellant's income to account for funeral and burial expenses, the appellant's income clearly exceeds the MAPR of $7,933.00 for the 2009 period.  Thereafter, her income also clearly exceeds the MAPR effective December 1, 2011, which is $8,219.00, and effective December 1, 2012, which is $8,359.00.

At her July 2012 hearing, the appellant did not dispute the RO's findings concerning her income.  Rather, she testified that she believed her income should be unrelated to her claim, and that she should not be penalized because she and the Veteran worked for many years to secure retirement benefits and income. 

The Board recognizes the Veteran's honorable service and is sorry for the loss of the Veteran and their grandson.  However, VA can only pay benefits where the statutory requirements for payment of those benefits are met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing Office of Personnel Management (OPM) v. Richmond, 496 U.S. 414, 424 (1990) (stating payment of government benefits must be authorized by statute)).  There is no statutory or regulatory provision for payment of death pension benefits where the income limits are exceeded.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the claim for nonservice-connected disability pension benefits must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


